People v Bonds (2016 NY Slip Op 04427)





People v Bonds


2016 NY Slip Op 04427


Decided on June 8, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
JOSEPH J. MALTESE, JJ.


2011-04415
 (Ind. No. 399/09)

[*1]The People of the State of New York, respondent, 
vGentl Bonds, appellant.


Howard D. Lee, Brooklyn, NY, for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (Robert J. Masters and Edward D. Saslaw of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 4, 2014 (People v Bonds, 118 AD3d 717), affirming a judgment of the Supreme Court, Queens County, rendered March 30, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
BALKIN, J.P., AUSTIN, MILLER and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court